PER CURIAM.
Bailey appeals to us from a summary denial of his motion for post-conviction relief filed below pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the action of the trial court. This court has held that alleged guidelines departure errors must be raised by appeal and cannot be considered on a motion for post-conviction relief. Lowe v. State, 501 So.2d 712, (Fla. 2d DCA 1987); Rowe v. State, 496 So.2d 857 (Fla. 2d DCA 1986); Wahl v. State, 460 So.2d 579 (Fla. 2d DCA 1984). The third district, however, has recently ruled otherwise. Watkins v. State, 498 So.2d 576 (Fla. 3d DCA 1986).
Affirmed.
SCHEB, A.C.J., RYDER, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.